MARSTILLER, J.
The Reemployment Assistance Appeals Commission (“Commission”) affirmed a decision by an appeals referee finding Fernando Garcia Mantilla ineligible for unemployment compensation benefits. Mr. Mantilla, a non-United States citizen, was deemed not available for work during the period for which he sought benefits because he failed to submit an Employment Authorization Document (“EAD”) issued by the Department of Homeland Security, U.S. Citizenship and Immigration Services (“USCIS”)1 showing he was authorized to work in this country during the relevant period. Mr. Mantilla appeals the Commission’s final order, arguing that the document he submitted — a USCIS-issued 1-94 form showing that he has been granted asylum — is sufficient to prove his authorization to work here.
Mr. Mantilla correctly asserts that he is authorized to work in the United States incident to his asylee status, and he does not need an EAD to effect such authorization. See 8 C.F.R. § 274a.12(a)(5) (2011); see also Immigration and Naturalization Service Policy and Procedure Memorandum HQCOU 90/15 at 1 (June 17, 2002) (“Because an alien granted asylum is employment authorized incident to his or her status, such alien is authorized for employment regardless of whether he or she has applied for or been issued an EAD.”), available at 2002 WL 82071737(INS). However, the EAD is evidence of employment authorization that benefits-issuing *1291agencies, like Florida’s Office of Reemployment Assistance, may require in order to verify a claimant’s immigration status and authorization to work. See 8 C.F.R. § 274a.12(a) (2011); see also Immigration and Naturalization Service Memorandum for Regional Directors HQADJ 70/21.1.13 at 2 (Mar. 10, 2003), available at http:// www.uscis.gov/files/pressrelease/Asylees 031003.pdf (last accessed Dec. 6, 2012).
The Office of Reemployment Assistance (“Office”) uses the SAVE (Systematic Alien Verification for Entitlement) system to verify employment authorization.2 See Fla. Admin. Code R. 73B-11.013(2)(c). When authorization cannot be verified via SAVE, the Office requires “[d]ocumentation from the [USCIS] verifying authorization to work in the United States[.]” Id. In Mr. Mantilla’s case, SAVE failed to confirm his immigration and employment status. Consequently, the Office required Mr. Mantilla to submit an EAD. This was not error, and the Office will reconsider Mr. Mantilla’s claim once he provides the document. See id. (“A determination denying benefits due to the absence of authorization to work will be reconsidered when the claimant furnishes the required documentation.”).
AFFIRMED.
PADOVANO and SWANSON, JJ., concur.

. USCIS is the successor agency to Immigration and Naturalization Service.


. SAVE is a web-based service provided by USCIS. See http://www.uscis.gov (last accessed Dec. 6, 2012).